IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: FEBRUARY 18, 2021
                                                      NOT TO BE PUBLISHED


                Supreme Court of Kentucky
                                2020-SC-0090-MR


LORI C. MATTIE                                                        APPELLANT


                 ON APPEAL FROM WHITLEY CIRCUIT COURT
V.               HONORABLE PAUL K. WINCHESTER, JUDGE
                            NO. 17-CR-00127


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                   MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

       A Whitley Circuit Court jury convicted Appellant, Lori C. Mattie, of

murder and second-degree unlawful imprisonment. Mattie was sentenced to

life in prison with the possibility of parole, and now appeals to this Court as a

matter of right. Ky. Const. § 110(2)(b). On appeal, Mattie alleges the trial court

erred by twice denying her motion for mistrial made during the voir dire phase

of her trial.

       For the following reasons, we affirm.


                                 I. BACKGROUND

       At the beginning of voir dire, the Circuit Court judge read Mattie’s

indictment to the jury pool. He read the murder and second-degree unlawful

imprisonment charges in their entirety and then began to read the persistent
felony offender (PFO) charge. The record is clear that the judge, once he

started to read the charge, immediately recognized his mistake and stopped

reading after saying the name of the charge, but before reading the factual

basis underlying it.1

      At the bench and in support of her motion, Mattie argued the jury should

not have been informed of the PFO and should consider the PFO charge

independently of the guilt phase of the trial. The trial judge agreed but denied

the motion, stating he had not read the entire charge and the limited

information had not prejudiced the jury. As voir dire continued, Mattie’s

counsel asked prospective jurors “if anybody here feels that because a person

has been convicted of a prior crime that they would be more likely than not to

be guilty of this crime?” None of the jurors responded affirmatively. She then

followed her question by asking, “What I’m saying in a nutshell, perhaps you’ve

heard that somebody else is guilty of something else and you think they’re a

criminal. Is there anybody here now that would say yes, that is true?” Again,

no juror responded affirmatively.

       At the close of voir dire, Mattie once again moved for mistrial on the

same grounds. The trial judge again denied the motion. No instruction was

ever given to the jury for PFO and no discussion was ever made on record as to


      1 The trial judge stated “Count Three, on or about the 23rd day of July,
2017, in Whitley County, Kentucky, the above-named defendant, Lori Mattie,
committed the offense of being a persistent felony offender second degree when
she committed. . . .” At that point, the trial judge trailed off and immediately
stopped reading the charges. The parties approached the bench and Mattie
immediately made a motion for mistrial.


                                           2
why it was dismissed. An order entered after the trial indicated it had been

dismissed by agreement of the parties.


                                   II.   ANALYSIS

      Mattie argues the trial court erred in denying her motions for mistrial

after the jury was told at the beginning of voir dire that Mattie was a persistent

felony offender. It is well established that the decision to grant a mistrial is

within the trial court’s discretion and such a ruling will not be disturbed

absent a showing of abuse of discretion. Woodward v. Commonwealth, 147

S.W.3d 63, 68 (Ky. 2004). Moreover, “a mistrial is an extreme remedy and

should be resorted to only when there is a fundamental defect in the

proceeding and there is a ‘manifest necessity for such an action.’ Id.

Specifically, the need for mistrial “must be of such character and magnitude

that a litigant will be denied a fair and impartial trial and the prejudicial effect

can be removed in no other way.” Id. “The test for abuse of discretion is

whether the trial judge’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999).

      Furthermore, a trial court remains in the best position to determine

whether a motion for mistrial is appropriate under the specific circumstances

of the case. See Gray v. Goodenough, 750 S.W.2d 428, 429 (Ky. 1988). While

we give the trial court wide discretion in ruling on mistrial motions, our

precedent does not require “this Court to blindly adhere to a decision made in a

trial court’s discretion when such a decision was unsound.” Commonwealth v.

                                          3
Padgett, 563 S.W.3d 639, 647 (Ky. 2017). Therefore, we now examine the trial

court’s ruling below.

         Mattie is correct in her contention that evidence of a prior conviction

used to enhance an underlying felony offense is inadmissible during the guilt

phase of the trial. Commonwealth v. Philpott, 75 S.W.3d 209, 212 (Ky. 2002)

(citing Clay v. Commonwealth, 818 S.W.2d 264 (Ky. 1991)). However, as the

Commonwealth notes, this Court has also established “an indictment issued by

a grand jury is merely a charge of commission of a crime and is not any

evidence of guilt.” Malone v. Commonwealth, 30 S.W.3d 180, 182 (Ky. 2000).

         In fact, before reading the indictment the trial judge told the jurors: “I

want everyone to understand, in the room, that the indictment is merely a

charge. It is not considered as evidence against either defendant, nor bearing

any weight against either defendant. Both defendants are to be considered not

guilty and this is just so we know why we’re here today.” Thus, potential jurors

were informed from the beginning that being charged was not the same as

being guilty and that the indictment could not be considered as evidence of

guilt.

         As a result, while the judge did err by starting to read the PFO charge,

this mistake clearly cannot be considered a fundamental defect causing

manifest injustice since there was no further mention or explanation of the

charge and jurors were informed it was neither evidence nor carried any

inference of guilt. Much less than creating a fundamental defect requiring a

new trial, the trial court’s error in starting to read the PFO charge during voir

                                            4
dire was harmless. Defining harmless error, Kentucky Rule of Criminal

Procedure 9.24, reads in pertinent part:

       no error or defect . . . in anything done or omitted by the court or
      by any of the parties, is ground for . . . disturbing a judgment . . .
      unless it appears to the court that the denial of such relief would
      be inconsistent with substantial justice. The court at every stage
      of the proceeding must disregard any error or defect in the
      proceeding that does not affect the substantial rights of the parties.

The defense counsel’s questioning of potential jurors probably drew more

attention to the fact that Mattie had previous criminal convictions than

anything the trial judge stated. Even so, the fact that no juror responded to

the attorney’s questions confirms that they were not swayed by any knowledge

of prior criminal activity.

      Finally, we note that both Mattie and the Commonwealth reference an

unpublished Court of Appeals case, Turner v. Commonwealth, No. 2016-CA-

001443-MR, 2017 WL 5508759 (Ky. App. Nov. 17, 2017), whose facts nearly

mirror those presented here. In Turner, the trial judge, while reading the

indictment to the jury pool, made a brief and inadvertent reference to the PFO

II count and, like our case, did not identify or mention the nature of the

defendant’s prior convictions. Defense counsel moved for a mistrial and the

trial court denied the motion. On appeal, the Turner court held that while the

reference to the PFO count was improper, it could not be considered to have

created a manifest necessity for a mistrial. Id. at 3. We find no significant

difference between the facts of the Turner case and this case to warrant a

different holding.



                                        5
      In this case, the trial court judge did not abuse his discretion in denying

Mattie’s motions for mistrial. Any prejudicial effect Mattie suffered as a result

of the judge’s comment was slight and would not warrant the extreme remedy

of a mistrial. The trial court’s decision was not arbitrary, unreasonable, unfair,

or unsupported by sound legal principle; therefore, it was not manifestly

necessary that the trial court grant her motion for mistrial.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm the trial court’s denial of Mattie’s

motion for mistrial.

      All sitting. All concur.


COUNSEL FOR APPELLANT:


Aaron Reed Baker
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Office of the Attorney General

Jenny Lynn Sanders
Assistant Attorney General




                                        6